EXHIBIT 10.1
 
JOINT VENTURE AGREEMENT between SHEARSON AMERICAN REIT, INC. (SHEARSON), A
Nevada Corporation and WINDSOR HIGH-RISE CONSTRUCTION, LTD, a Delaware  Company
(WHC), their successors and assigns.


WHEREAS, SHEARSON desires to Joint Venture the Sullivan Square Real Estate
Development, phase I, Las Vegas, Nevada, with (WHC) and enter into a LIMITED
PARTNERSHIP FORM OF OWNERSHIP TO OWN AND OPERATE SAID real estate project.


WHEREAS, (WHC) agrees to enter into this Joint Venture and provide its expertise
to SHEARSON in regard to the Real Estate Development transactions contemplated
by this agreement (“the Transactions”);


NOW, THEREFORE, the parties agree as follows:


1. SERVICES PROVIDED


Under the terms of this JOINT VENTURE AGREEMENT and the subsequent LIMITED
PARTNERSHIP AGREEMENT, (WHC) and its affiliates will:


1.1. Act in the capacity of the Managing General Partner, and discuss with
SHEARSON the structure of the Transactions and actions to be taken by SHEARSON
in preparation for and completion of the Transactions and the financing of the
Transactions;
 
1.2. (WHC) will arrange for the financing of the project in the form of a HUD/
GNMA Construction First Mortgage Loan, for 2 (two) years and a HUD/GNMA
Permanent First Mortgage Loan, for 40 (forty) years.
 
1.3. (WHC) may in it’s capacity as Managing General Partner provide any of the
additional services necessary to the Development of the project such as act as
the General Contractor, the Managing Agent or engage the Marketing and Leasing
Agents and may be paid for these services in accordance with the fee schedule
determined by HUD.
 
1.4. Cause to be prepared and filed with the HUD through the HUD Mortgagee
Capmark Finance Inc. all HUD/GNMA Forms describing, as they occur, the sale of
mortgage securities, the terms of the Tranactions, and such other events as are
required to comply with HUD/GNMA Regulations.
 
1.5. Take other actions appropriate to completion of the Transactions as
contemplated by this agreement.


 
1

--------------------------------------------------------------------------------

 
 
2. SHEARSON


2.1. SHEARSON shall select designate those persons that SHEARSON wishes to
represent it for communications with the Limited Partnership contemplated to be
formed in conjunction with this Joint Venture Agreement.
 
2.2. Upon formation of the Limited Partnership Agreement SHEARSON will be a
Limited Partner in said Limited Partnership and afforded all the protections in
law of that of a Limited Partner.
 
2.3. SHEARSON will, assign and convey it’s Fee Simple Ownership Interest in the
underling land to the Sullivan Square Real Estate Development, Phase I to the to
be formed Limited Partnership.


3. ESCROW OF FIRST MORTGAGE FUNDS


3.1. All Mortgage funds raised pursuant to any GNMA Securities placement or
otherwise through the efforts of (WHC) and its affiliates will be deposited with
BERKADIA COMMERCIAL MORTGAGE,INC. and distributed through a Title Company
Construction Escrow Agent selected by (WHC) and pursuant to an escrow agreement
in customary form not inconsistent with the terms of this agreement.


4. TERMS AND CONDITIONS
 
4.1. The Joint venture agreement shall be the written memorilization of the
business arrangements and relationships between the parties until such time and
the financing (HUD/GNMA) by BERKADIA COMMERCIAL MORTGAGE, INC. is ready to be
funded than at that time and place the LIMITED PARTNERSHIP AGREEMENT will become
the operative document memorializing the full relationship between the parties
to this JOINT VENTURE AGREEMENT.
 
4.2. Ownership interests in the LIMITED PARTNERSHIP to be formed at the closing
of the construction mortgage loan will be as follows: 50% (fifty) SHEARSON and
50% (fifty) WINDSOR HIGH-RISE CONSTRUCTION, LTD. It is agreed that as
appropriate, approximately every 2 (two) years the property would be refinanced
and the proceeds would be distributed on a 50/50 (fifty/fifty) basis. Profits
will be shared in the ownership percentages.
 
 
2

--------------------------------------------------------------------------------

 
 
5. ACTIONS AND UNDERSTANDINGS OF SHEARSON
 
5.1. SHEARSON understands the obligations and responsibilities that will arise
in regard to entering into this Joint Venture Agreement and the subsequent
formation of the Limited Partnership agreement.
 
5.2. During the Transactions (WHC) and SHEARSON will provide each other
continuing and reasonable access as requested to all information concerning the
project’s operations, past, current and intended, including, without limitation.
 
6. NOTICES
 
Any notices required or permitted under this agreement shall be deemed to have
been given when delivered in writing by hand, certified mail (return receipt
requested) or commercial courier, such as FedEx, to the following addresses or
to such other addresses as may have been given to each party in the manner
provided for in this paragraph.
 
In the case of
 
SHEARSON AMERICAN REIT, INC.
1959 RODONDO BLVD.
LOS ANGELES 90041

 
In the case of (WHC) to

 
WINDSOR HIGH-RISE CONSTRUCTION, LTD
24-26 City Quay
Dublin 2, Ireland
 
7. RESOLUTION OF DISPUTES
 
The American Arbitration Association shall decide any disputes arising from this
agreement, whether directly or indirectly, and based upon any cause or causes of
action. The situs of the arbitration shall be a place chosen by the American
Arbitration Associations within SHEARSON state of incorporation, provided, if
such is located outside the United States the situs shall be in New York City.
The provisions of this paragraph shall survive the termination of this agreement
for any reason.
 
 
3

--------------------------------------------------------------------------------

 
 
8. AFFILIATES
 
8.1. In order to better carry out the Transactions, (WHC) may assign the
performance of all or parts of this agreement to one or more of its affiliates
or other persons, and pay such affiliates or other persons from the amounts
received by (WHC) under this agreement. An assignment will not relieve (WHC) of
any of its obligations under this agreement.
 
8.2. SHEARSON understands that certain legal services arising from this
agreement will be performed by law firms affiliated with (WHC). SHEARSON
understands that this agreement does not create any attorney relationship
between such law firms and the SHEARSON.
 
9. TERMINATION
 
(WHC) may terminate this agreement, without further obligation or liability, at
any time (i) that (WHC) has a reasonable basis to believe that any aspect of the
transactions covered by this agreement would constitute a fraud or deception on
the market or (ii) that SHEARSON fails to meet its obligations under this
agreement in a manner which would constitute a material breach. In any such
case, (WHC) will be entitled to retain all payments made to it or accrued prior
to such termination. Such right of termination shall not be exclusive, and shall
not preclude any other relief available to (WHC) including claims for damages
and SHEARSON enforcement.
 
10. MISCELLANEOUS
 
10.1. Covenant of Further Assurances. The parties agree to take any further
actions and to execute any further documents, which may from time to time be
necessary or appropriate to carry out the purposes of this Joint Venture
Agreement.
 
10.2. Scope of Agreement. This agreement constitutes the entire understanding of
the parties. No undertakings, warranties or representations have been made other
than as contained herein, and no party shall assert otherwise. This agreement
may not be changed or amended orally.
 
10.3. CURRENCY. All references to currency in this agreement are to United
States Dollars.
 
 
4

--------------------------------------------------------------------------------

 
 
10.4. REVIEW OF AGREEMENT. Each party acknowledges that it has had time to
review this agreement and, as desired, consult with counsel. In the
interpretation of this agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this agreement.
 
11. EFFECTIVE DATE
 
The effective date of this agreement is October 18, 2013.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have approved and executed this agreement.



    WINDSOR HIGH-RISE CONSTRUCTION, LTD.          
 
  /s/ Gerald Walsh       Gerald Walsh       Managing Director                  
   
SHEARSON AMERICAN REIT, INC.
              /s/ John D. Williams       John D. Williams      
CHAIRMAN/CEO
 

 
 
 
6

--------------------------------------------------------------------------------